If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


                                                                   UNPUBLISHED
In re THURBER/RIOS-DUNKLEE, Minors.                                December 15, 2022

                                                                   No. 361600
                                                                   Montcalm Circuit Court
                                                                   Family Division
                                                                   LC No. 2022-001042-NA


Before: GLEICHER, C.J., and MARKEY and RICK, JJ.

PER CURIAM.

       Respondent-mother appeals the removal from her home of her four biological children and
her two guardianship wards in this child protective proceeding. We dismiss this appeal as moot.

         Respondent’s biological children were returned to her custody with a case service plan
following the court’s adjudication. “An issue is moot when a subsequent event makes it impossible
for this Court to grant relief.” Gleason v Kincaid, 323 Mich App 308, 314; 917 NW2d 685 (2018).
Respondent has already obtained the relief sought—a finding that her home is fit for children for
the time being.

        The court terminated respondent’s guardianship over her two wards in separate
proceedings and respondent has appealed those orders in Docket Nos. 362398 and 362399.
Because of those orders, the court in this matter dismissed the wards as subjects of the child
protective proceeding. As noted in our opinion resolving the consolidated guardianship appeals,
we must remand for the lower court to make best-interest findings on the record. Even if those
appeals are ultimately successful after remand, the issues raised in the present appeal would
continue to be moot. The return of the wards to respondent’s care will include a determination
that the home is then safe for the children. If the children are again removed, that would be done
in an entirely new proceeding based on separate grounds.

       We dismiss.

                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Jane E. Markey
                                                            /s/ Michelle M. Rick



                                               -1-